COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Ex parte Cypress Creek EMS

Appellate case number:     01-16-00523-CR

Trial court case number: 2096756

Trial court:               County Criminal Court at Law No. 4 of Harris County

        Appellant, Cypress Creek EMS, has filed a notice of appeal of the trial court’s order
denying appellant’s application for a writ of habeas corpus. We abate the appeal and remand the
cause to the trial court for further proceedings.

        The Clerk of the Court has examined the clerk’s record and found that it does not
comport with the Texas Rules of Appellate Procedure in that it does not include a copy of the
trial court’s certification of appellant’s right of appeal. See TEX. R. APP. P. 25.2(d), 34.5(a)(12),
37.1; see also Ex parte Tarango, 116 S.W.3d 201, 203–04 (Tex. App.—El Paso 2003, no pet.).
This order constitutes notice to all parties of the defective certification. See TEX. R. APP. P. 37.1.

       Accordingly, the trial court shall immediately conduct a hearing at which a representative
of the Harris County District Attorney’s Office and appellant’s counsel, J. Dennis Hester, shall
be present. Appellant shall also be present for the hearing.

       We direct the trial court to:
           1) execute a certification of appellant’s right to appeal, indicating whether appellant
              has the right to appeal; and
           2) make any other findings and recommendations the trial court deems appropriate.

See TEX. R. APP. P. 25.2(a)(2), (d), (f), 34.5(a)(12), (c)(2), 37.1. The trial court coordinator shall
set a hearing date and notify the parties. The trial court shall have a court reporter, or court
recorder, record the hearing.

        The trial court clerk is directed to file a supplemental clerk’s record containing (1) the
certification of appellant’s right of appeal, and (2) any findings and recommendations the trial
court deems appropriate. The supplemental clerk’s record shall be filed with this Court no later
than 30 days from the date of this order. See TEX. R. APP. P. 34.5(c)(2).
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record is filed with the Clerk of this Court.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: July 14, 2016




                                               2